In re Louisiana Insurance Gty. Assn.;— Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 94CA-1168; Parish of Orleans, Civil District Court, Div. “C”, No. 93-22305.
Granted. The judgements of the lower courts are reversed and the case is remanded to the district court for issuance of a writ of mandamus directed to the clerk of court parish of Orleans. See La. Ins. Guaranty Assn. v. Gegenheimer, 636 So.2d 209 (1994).
LEMMON, J., not on panel.